Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/3/2022.

Claims 1-4 and 6-20 allowable. The restriction requirement as set forth in the Office action mailed on 10/13/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II, claims 17-20 is withdrawn and the claims are hereby rejoined.  Claims 17-20  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
1.         A power sensor assembly comprising:
            a conductor;
            a power sensing component comprising:
                        a dielectric substrate;
                        a waveguide comprising an extended flared end;
                        a load resistive element comprising a thin film resistor positioned on the dielectric substrate in electrical communication with the conductor for providing a matched termination to the waveguide; and
                        a high temperature coefficient of resistance element electrically isolated from the load resistive element; and
wherein the extended flared end of the waveguide is geometrically shaped to act as a launch into the thin film resistor.

5.         Canceled

8.         A coaxial thermal power sensor assembly comprising:
            a planar waveguide comprising an extended flared end effectively terminated with low reflection by a first resistive element comprising a thin film resistor, a dielectric substrate and a conductor;
            a second resistive element comprising a high temperature coefficient of resistance; [[and]]
            wherein the thin film resistor positioned on the dielectric substrate in electrical communication with the conductor for providing a matched termination to the waveguide;
            wherein the second resistive element is electrically isolated from, but thermally coupled to, the first resistive element; and
wherein the extended flared end of the waveguide is geometrically shaped to act as a launch into the thin film resistor.

17.       A method of mounting a high temperature coefficient of resistance element on a coaxial thermal power sensor assembly comprising the steps of:
            fabricating a waveguide comprising a dielectric substrate, a conductor, and an extended flared end on the dielectric substrate; 
            fabricating a first thin film resistive element on the dielectric substrate 
            positioning the first thin film resistive element on the dielectric substrate in electrical communication with the conductor for providing a matched termination to the waveguide so that the extended flared end of the waveguide is geometrically shaped to act as a launch into the first thin film resistive element; and 
            fabricating a high temperature coefficient of resistance element on the substrate arranged to be electrically isolated from, but thermally coupled to, the first thin film resistive element.

Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Blum, Holt, Lexa and Breckenridge does not disclose a waveguide comprising an extended flared end; a load resistive element comprising a thin film resistor positioned on the dielectric substrate in electrical communication with the conductor for providing a matched termination to the waveguide; and a high temperature coefficient of resistance element electrically isolated from the load resistive element; and wherein the extended flared end of the waveguide is geometrically shaped to act as a launch into the thin film resistor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANLEY TSO/Primary Examiner, Art Unit 2847